Van Brunt, J.
It is not necessary that the facts should be stated at length upon the decision of this appeal, as they sufficiently appear in the opinion of the learned judge before whom this case was tried in the court below.
*287- The action was commenced to restrain the sale of certain premises in the city of Hew York, under a decree entered in a mechanic’s lien suit brought by the defendant, Edward Boberts, against the defendant James Hill. The decree entered in that case provided for a sale entirely different from that which was contemplated by the findings of fact and conclusions of law made upon the trial of that action. After the bringing of this suit, the defendant Boberts caused this decree to be amended so as to conform to such findings of fact and conclusions of law. The plaintiffs in this action, as they might possibly be affected by such decree, had a right to bring this action, in order to restrain the sale of premises owned by them under such an unauthorized decree. Therefore the action was properly brought, and the complaint could not be dismissed because of the subsequent amendment of the decree in question. Having obtained jurisdiction for the purpose above mentioned, the court had a right to give such other relief as the facts before it warranted. And it therefore becomes necessary to consider, whether the defendant Hill had any right, title or interest in the premises which could be sold under the judgment or decree in the mechanic’s lien suit. Hill had no interest in the premises of which record notice could be given. He had only a contract, which is not within the recording act, and it was only by his maintaining possession that any notice of his claim or interest in the premises could be given.
In July, 1857, Hill assigned his contract with Davenport, the owner of the lots, to William B. Martin, but he seems still to have remained in possession of the premises. On September 1, Hill having made default in the purchase price of the lots, Davenport, on October 1, 1857, notified him that he would re-enter them for non-payment of the purchase money, and take possession of the premises.
Although- it is not distinctly proven, it would appear from the evidence that Hill then found himself entirely unable to complete his contract, and that Davenport took possession of the premises in question. On the 16th of Hovember, 1857, Boberts’ mechanic’s lien was filed against Hill as owner, and *288on the 20th day of November, 1857, Davenport conveyed the premises to Martin, and Martin conveyed the premises subsequently to other parties.
By this chain of title it will be seen that at the time of the filing of the mechanic’s lien by Roberts, Hill was not in possession of the premises, had no title whatever that he could enforce, and no notice was given to any of the purchasers, either by record or possession, that Hill had any claim or interest in the premises in question.
Under these circumstances, if Hill had had a deed of these premises which he had failed to record, and not being in possession, subsequent purchasers in good faith without notice of such deed would not be affected by any claim of title which might be asserted under such unrecorded deed.
Certainly it cannot be claimed that Hill’s rights' in the premises are any greater under his contract than they would have been under an unrecorded deed.
There seems to have been no way by which, if Hill claimed to have any interest in these premises, such claim could have been discovered by any purchaser in his examination of the title to these premises. This being true, it would appear that as against the present owners of these premises, Hill had no interest whatever which could be sold under judgment in a mechanic’s lien suit; and the court, having obtained jurisdiction, as has been stated, because of the unauthorized decree which had been entered, had the right to grant relief to the complainants in this action, and restrain proceedings which might serve as a cloud upon their title.
I think, therefore, that the judgment should be affirmed with costs.
Larremoee, J., concurred.
Judgment affirmed, with costs.*

 The judgment entered on this decision was affirmed by the court of appeals, October 4th, 1881 (see 86 if. Y. 232).